Title: From Alexander Hamilton to the New York Committee of Correspondence, [14 April 1777]
From: Hamilton, Alexander
To: New York Committee of Correspondence


[Morristown, New Jersey, April 14, 1777]
Gentlemen,
I take occasion to inform you, that an ⟨attempt⟩ was yesterday made to suprize Bound Brook. It partly succeeded but not to the enemy’s wish. They got possession of Bound Brook, but our people eluded their design of surrounding and cutting off the whole party, and made good their retreat to the pass of the mountains in the rear. We lost however 3 field pieces, one iron 6 pounder, and 2 brass three pounders, about 30 men killed and taken; and ’tis supposed General Lincoln’s Aid Du Camp is among the number of the taken. Our troops had three full fires upon the enemy at a short distance, whence ’tis not improbable many of them fell; particulars not accurately ascertained. Lord Cornwallis & three or ⟨four Ma⟩jor Generals were upon the party; a division made an amusement in front, and two other divisions, came upon each of the flanks.
Besides this, we have just received a piece of disagreeable intelligence from Philadelphia. There are three or four ships in the river, with intention⟨s⟩ no doubt to interrupt our trade. A ship from france, coming into the river, was attacked by them. The Comma⟨nder⟩ of her, one Anderson, defended her gallantly for two or three hours. He beat off the enemy’s boats who attempted to board him, but as they persisted, ⟨finding⟩ her effectual defence impossible, he set fire to a ⟨train⟩ of powder placed for the purpose and blew her up. Unfortunately this brave man paid his life as the price of his heroism. The dispatches from France were saved, (the conten⟨ts⟩ as yet to us unknown) and a part of the Cargo was thrown on shore, consisting of Guns, Gunlocks, cloaths &c. This was so far lucky.
I am Gentlemen   Yr. most humble servant
A Hamilton
